Citation Nr: 1109912	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 31, 2005, for dependency benefits. 

2.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to October 1968.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2005 decision and a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the June 2005 decision, the RO notified the Veteran that he would receive benefits to include one dependent beginning June 1, 2005.  In a September 2007 rating decision, the RO, inter alia, continued the 20 percent disability evaluation for service-connected type II diabetes mellitus.  

In October 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

The issue of a rating in excess of 20 percent for type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal for an effective date prior to May 31, 2005, for dependency benefits be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for an effective date prior to May 31, 2005, for dependency benefits have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2010).

In a May 2007 correspondence, the Veteran indicated that he was withdrawing the issue of an effective date prior to May 31, 2005, for dependency benefits. 

Because the Veteran has clearly indicated his wish to withdrawal the appeal, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2010).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review the appeal or the effective date assigned for dependency benefits and it is therefore dismissed.


ORDER

The appeal for an effective date prior to May 31, 2005, for dependency benefits is dismissed.


REMAND

The Veteran contends that his type II diabetes mellitus is more disabling than contemplated by the current 20 percent disability evaluation.  For the reasons discussed herein, the Board finds that further development is warranted before the claim can be adjudicated. 

At his October 2010 hearing, the Veteran testified that he had been hospitalized for one week three or four weeks before, and also the year before.  He also indicated that he saw his VA doctor every three to six months.  The last VA treatment records in the claims folder are dated in December 2006.  Therefore, on remand, all outstanding hospitalization and VA treatment records must be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran was last evaluated for his type II diabetes mellitus in July 2007, and during his October 2010 hearing he and his wife testified as to various recent complications of the disability (e.g. out of balance blood sugar level episodes occurring three times a week and hospitalization once a year for the last two years).  The United States Court of Appeals for Veterans Claims has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, a contemporaneous examination of the Veteran's type II diabetes mellitus is necessary to accurately assess his disability picture.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain his 2009 and 2010 hospitalization records.   All attempts to locate these records should be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  Obtain all outstanding VA treatment records from December 2006 to the present.  All attempts to locate these records should be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

3.  Schedule the Veteran for an examination to determine the current severity of his service-connected type II diabetes mellitus, to include all diabetes mellitus-related disabilities.  The claims folder, along with any additional evidence obtained, should be made available to the examiner for review.  The examiner should review the claims folder and should note that review in the report. 

The examiner is asked to ensure that the following are contained in the examination report:

a)  A description of all manifestations of the Veteran's diabetes mellitus, to include how often he experiences ketoacidosis or hypoglycemic reactions requiring him to see his diabetic care provider (if such are indicated by the record).  

b) An opinion as to whether the Veteran's physical activity has been clinically restricted as a result of his diabetes mellitus, including complications thereof.

c)  An opinion as to whether the Veteran requires regulation of activities as a result of his diabetes mellitus.  

d)  An assessment of the impact of the disability on the Veteran's daily activities and ability to work.

 The rationale for all opinions should be explained.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


